The offense is aggravated assault; the punishment, a fine of fifty dollars and confinement in jail for four months.
Appellant has filed an application for a writ of certiorari. An inspection of the application discloses that the bills of exception and statement of facts appellant is seeking to have brought before this court were not approved by the trial judge and have never been filed in the court below. Manifestly, it would avail appellant nothing to grant the application.
In the absence of a statement of facts and bills of exception no question is presented for review.
The application for writ of certiorari is overruled and the judgment affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.